Exhibit 10.1

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

LOGO [g610373g42u14.jpg]

MASSACHUSETTS INSTITUTE OF TECHNOLOGY

OFFICE OF SPONSORED PROGRAMS

RESEARCH AGREEMENT

This Research Agreement (“Agreement”) is made effective as of 3 May 2012 (the
“Effective Date”), by and between Massachusetts Institute of Technology, located
at 77 Massachusetts Avenue, Cambridge, Massachusetts 02139 (herein after
referred to as “MIT”), and Fibrocell Science, located at 405 Eagleview Blvd,
Exton, PA 19341(hereinafter referred to as the “Sponsor”). Party shall mean the
Sponsor or MIT as the context dictates, and when used in the plural, shall mean
the Sponsor and MIT.

WHEREAS, the research program contemplated by this Agreement is of mutual
interest and benefit to MIT and to the Sponsor, and will further the
instructional and research objectives of MIT in a manner consistent with its
status as a non-profit, tax-exempt, educational institution.

NOW, THEREFORE, the Parties hereto agree as follows:

 

1. STATEMENT OF WORK. MIT agrees to use reasonable efforts to perform the
research program as described in Attachment A (the “Research”) to this
Agreement.

 

2. PRINCIPAL INVESTIGATOR. The Research will be supervised by Daniel Anderson
the “Principal Investigator”. If, for any reason, Daniel Anderson is unable to
continue to serve as Principal Investigator and a successor reasonably
acceptable to both MIT and the Sponsor is not available, this Agreement shall be
terminated as provided in Article 6.

 

3. PERIOD OF PERFORMANCE. The Research shall be conducted during the period
commencing July 1, 2012 (the “Start Date”) and, unless earlier terminated in
accordance with this Agreement, ending June 30, 2015 (the “Completion Date”).
The Completion Date may be modified or extended only by mutual written agreement
of the Parties.

 

4. REIMBURSEMENT OF COSTS. In consideration of the foregoing, the Sponsor shall
reimburse MIT for all direct and F&A (Facilities & Administrative or indirect)
costs incurred in the performance of the Research, including business class
fares for international travel of faculty and staff. Total reimbursements shall
not exceed the total estimated project cost of [*****] without written
authorization from the Sponsor.

 

1



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

5. PAYMENT. Payment(s) shall be made to MIT by the Sponsor in advance in U.S.
dollars, excluding taxes or impost of any kind, as follows:

 

7/1/2012   [*****]                10/1/2012   [*****]                1/1/2013  
[*****]                4/1/2013   [*****]                7/1/2013   [*****]   
            10/1/2013   [*****]                1/1/2014   [*****]               
4/1/2014   [*****]                7/1/2014   [*****]                10/1/2014  
[*****]                1/1/2015   [*****]               

Information for payment(s) by wire transfer appears in Attachment B to this
Agreement.

A final financial accounting of all costs incurred and all funds received by MIT
hereunder, together with a check for the amount of the unexpended balance, if
any, shall be submitted to the Sponsor within ninety (90) days following the
Completion Date or termination of this Agreement.

 

6. TERMINATION. This Agreement may be terminated by either Party upon sixty
(60) days’ prior written notice to the other Party. Upon termination by either
Party, MIT will be reimbursed as specified in Article 4 for all costs and
non-cancelable commitments incurred in connection with the Research up to and
including the effective date of termination, such reimbursement not to exceed
the total estimated cost specified in Article 4.

 

7. CONFIDENTIAL INFORMATION. If, in the performance of the Research, the
Principal Investigator and members of the MIT research team require and accept
access to the Sponsor’s “Confidential Information” (as defined in Attachment C
to this Agreement), the rights and obligations of the Parties with respect to
such information shall be governed by the terms and conditions set forth in
Attachment C to this Agreement.

 

8. PUBLICATIONS. MIT will be free to publish the results of the Research after
providing the Sponsor with a thirty (30) day period in which to review each
publication to identify patentable subject matter and to identify any
inadvertent disclosure of Confidential Information. If necessary to permit the
preparation and filing of U.S. patent applications, the Principal Investigator
may agree to an additional review period not to exceed sixty (60) days. Any
further extension will require subsequent agreement between the Sponsor and MIT.

 

2



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

9. SPONSOR INTELLECTUAL PROPERTY. Title to any invention conceived or first
reduced to practice in performance of the Research solely by the Sponsor’s
personnel without significant use of MIT administered funds or facilities
(“Sponsor Invention”) shall remain with the Sponsor. Title to and the copyright
in any copyrightable material first produced or composed in the performance of
the Research solely by the Sponsor’s personnel without significant use of MIT
administered funds or facilities (“Sponsor Copyright”) shall remain with the
Sponsor. Neither Sponsor Inventions nor Sponsor Copyrights shall be subject to
the terms and conditions of this Agreement.

 

10. JOINT INTELLECTUAL PROPERTY.

 

  A. JOINT INVENTIONS. The Parties shall have joint title to (i) any invention
conceived or first reduced to practice jointly by employees and/or students of
MIT and the Sponsor’s personnel in the performance of the Research and (ii) any
invention conceived or first reduced to practice by the Sponsor’s personnel in
the performance of the Research with significant use of funds or facilities
administered by MIT (each, a “Joint Invention”). The Sponsor shall be notified
of any Joint Invention promptly after an invention disclosure is received by
MIT’s Technology Licensing Office. MIT shall have the first right to file a
patent application on a Joint Invention in the names of both Parties. All
expenses incurred in obtaining and maintaining any patent on such Joint
Invention shall be equally shared except that, if one Party declines to share in
such expenses, the other Party may take over the prosecution and maintenance
thereof, at its own expense, provided that title to the patent remains in the
names of both Parties.

 

  B. LICENSES. Each Party shall have the independent, unrestricted right to
license to third parties any such Joint Invention without accounting to the
other Party, except that the Sponsor shall be entitled to request an exclusive
license to MIT’s interest in a Joint Invention as provided under paragraph
11.B.2. below.

 

  C. JOINTLY DEVELOPED COPYRIGHTABLE MATERIALS. Copyrightable materials,
including computer software, developed in the performance of the Research
(i) jointly by employees and/or students of MIT and the Sponsor’s personnel, or
(ii) by the Sponsor’s personnel with significant use of funds or facilities
administered by MIT, shall be jointly owned by both Parties, who shall each have
the independent, unrestricted right to dispose of such copyrightable materials
and their share of the copyrights therein as they deem appropriate, without any
obligation of accounting to the other Party.

 

3



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

11. MIT INTELLECTUAL PROPERTY.

 

  A. MIT INVENTIONS. MIT shall have sole title to (i) any invention conceived or
first reduced to practice solely by employees and/or students of MIT in the
performance of the Research (each an “MIT Invention”) and (ii) any invention
conceived or first reduced to practice by the Sponsor’s personnel with
significant use of funds or facilities administered by MIT, if the invention is
conceived or reduced to practice other than in the performance of the Research.
The Sponsor shall be notified of any MIT Invention promptly after a disclosure
is received by MIT’s Technology Licensing Office. MIT (a) may file a patent
application at its own discretion or (b) shall do so at the request of the
Sponsor and at the Sponsor’s expense.

 

  B. LICENSING OPTIONS. For each MIT Invention on which a patent application is
filed by MIT, MIT hereby grants the Sponsor a non-exclusive, non-transferable,
royalty-free license for internal research purposes. The Sponsor shall further
be entitled to elect one of the following alternatives by notice in writing to
MIT within six (6) months after MIT’s notification to the Sponsor that a patent
application has been filed:

 

  1. a non-exclusive, non-transferable, world-wide, royalty-free license (in a
designated field of use, where appropriate) to the Sponsor, without the right to
sublicense, in the United States and/or any foreign country elected by the
Sponsor pursuant to Section 11.C. below, to make, have made, use, lease, sell
and import products embodying or produced through the use of such invention,
provided that the Sponsor agrees to demonstrate reasonable efforts to
commercialize the technology in the public interest and reimburse MIT for the
costs of patent prosecution and maintenance in the United States and any elected
foreign country; or

 

  2. a royalty-bearing, limited-term, exclusive license (subject to third party
rights, if any, and in a designated field of use, where appropriate) to the
Sponsor, including the right to sublicense, in the United States and/or any
foreign country elected by the Sponsor pursuant to Section 11.C. below, to make,
have made, use, lease, sell and import products embodying or produced through
the use of such invention. This option to elect an exclusive license is subject
to MIT’s concurrence and the negotiation of commercially reasonable license
terms and conditions and conditioned upon Sponsor’s agreement to reimburse MIT
for the costs of patent prosecution and maintenance in the United States and any
elected foreign country and to cause any products produced pursuant to this
license that will be used or sold in the United States to be substantially
manufactured in the United States.

If the Sponsor and MIT do not enter into a license agreement within three
(3) months after the Sponsor’s election to proceed under paragraph 11.B.1. or
11.B.2. above, the Sponsor’s rights under paragraphs 11.B.1. and 11.B.2. will
expire.

 

4



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

  C. FOREIGN FILING ELECTION. If the Sponsor elects a license under 11.B.1 or
11.B.2., the Sponsor shall notify MIT of those foreign countries in which it
desires a license in sufficient time for MIT to satisfy the patent law
requirements of those countries. The Sponsor will reimburse MIT for the
out-of-pocket costs, including patent filing, prosecution and maintenance fees,
related to those foreign filings.

 

  D. CONFIDENTIALITY OF INVENTION DISCLOSURES. The Sponsor shall retain all
invention disclosures submitted to the Sponsor by MIT in confidence and use its
best efforts to prevent their disclosure to third parties. The Sponsor shall be
relieved of this obligation only when this information becomes publicly
available through no fault of the Sponsor.

 

  E. COPYRIGHT OWNERSHIP AND LICENSES. Title to and the copyright in any
copyrightable material first produced or composed in the performance of the
Research solely by employees and/or students of MIT shall remain with MIT.

 

  1. For any copyrights or copyrightable material other than computer software
and its documentation and/or informational databases required to be delivered in
accordance with Attachment A, the Sponsor is hereby granted an irrevocable,
royalty-free, non-transferable, non-exclusive right and license to use,
reproduce, make derivative works, display, distribute and perform all such
copyrightable materials for the Sponsor’s internal purposes.

 

  2. The Sponsor shall be entitled to elect, by notice to MIT within six
(6) months following MIT’s notification or delivery to the Sponsor of computer
software and its documentation and/or informational databases required to be
delivered to the Sponsor in accordance with Attachment A, a royalty-free,
non-transferable, non-exclusive right and license to use, reproduce, make
derivative works based upon, display, and distribute to end users, such computer
software and its documentation and/or databases for internal and/or commercial
purposes. If the use of the software would infringe claims of a patent
application filed pursuant to paragraph 11.A. above, then the Sponsor will need
to elect license rights in such patent as set forth in 11.B. above in order to
elect the license contemplated by this paragraph. If such computer software is a
derivative of MIT software existing prior to the start of the Research, then
such license may not be royalty-free.

 

  F.

RIGHTS IN TRP. In the event that MIT elects to establish property rights other
than patents to any tangible research property (TRP), including but not limited
to biological materials, developed during the course of the Research, MIT and

 

5



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

the Sponsor will determine the disposition of rights to such property by
separate agreement. MIT will, at a minimum, reserve the right to use and
distribute TRP for non-commercial research purposes.

 

  G. LICENSE EFFECTIVE DATE. All licenses elected by the Sponsor pursuant to
Sections B., E. and F. of this Article 11 become effective as of the date the
Parties sign a separate license agreement.

 

12. USE OF NAMES. The Sponsor and its affiliates shall not use the name
“Massachusetts Institute of Technology” or any variation, adaptation, or
abbreviation thereof, or the name of any of MIT’s trustees, officers, faculty
members, students, employees, or agents, or any trademark owned by MIT, in any
promotional material or other public announcement or disclosure without the
prior written consent of MIT’s Technology Licensing Office, which consent MIT
may withhold in its sole discretion.

 

13. REPRESENTATIONS AND WARRANTIES. MIT MAKES NO REPRESENTATIONS OR WARRANTIES
OF ANY KIND CONCERNING THE RESEARCH OR ANY INTELLECTUAL PROPERTY RIGHTS AND
HEREBY DISCLAIMS ALL REPRESENTATIONS AND WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING, WITHOUT LIMITATION, WARRANTIES OF MERCHANTABILITY, FITNESS FOR A
PARTICULAR PURPOSE, NONINFRINGEMENT OF INTELLECTUAL PROPERTY RIGHTS OF MIT OR
THIRD PARTIES, CREATION, VALIDITY, ENFORCEABILITY AND SCOPE OF ANY INTELLECTUAL
PROPERTY RIGHTS OR CLAIMS, WHETHER ISSUED OR PENDING, AND THE ABSENCE OF LATENT
OR OTHER DEFECTS, WHETHER OR NOT DISCOVERABLE.

IN NO EVENT SHALL EITHER PARTY, ITS TRUSTEES, DIRECTORS, OFFICERS, EMPLOYEES,
STUDENTS AND AFFILIATES, BE LIABLE FOR INCIDENTAL OR CONSEQUENTIAL DAMAGES OF
ANY KIND, INCLUDING ECONOMIC DAMAGES OR LOST PROFITS, REGARDLESS OF WHETHER THE
PARTY WAS ADVISED, HAD OTHER REASON TO KNOW OR IN FACT KNEW OF THE POSSIBILITY
OF THE FOREGOING. THIS ARTICLE 13 SHALL SURVIVE THE EXPIRATION OR ANY EARLIER
TERMINATION OF THIS AGREEMENT.

 

14. NOTICES. Any notices required to be given or which shall be given under this
Agreement shall be in writing and be addressed to the Parties as shown below.
Notices shall be delivered by certified or registered first class mail (air mail
if not domestic) or by commercial courier service and shall be deemed to have
been given or made as of the date received.

 

6



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

MIT    SPONSOR

Contractual Matters

 

MIT Office of Sponsored Programs

77 Massachusetts Avenue, E19-750

Cambridge, MA 02139-4307 USA

Attention: Bernadette Vallely

Phone: + 1-617- 324.7211

Fax: + 1-617-253-4734

Email: bvallely@mit.edu

   Contractual Matters

 

Laura Campbell

405 Eagleview Blvd.

Exton, PA 19341

484-713-6059

lcampbell@fibrocellscience.com

 

Invoice and Payment Matters

 

MIT Office of Sponsored Programs

77 Massachusetts Avenue, E19-750

Cambridge, MA 02139-4307 USA

Attention: Bernadette Vallely

Phone: + 1-617- 324-7211

Fax: + 1-617-253-4734

Email:         bvallely@mit.edu

   Invoice and Payment Matters

 

Sue White

405 Eagleview Blvd.

Exton, PA 19341

484-713-6023

swhite@fibrocellscience.com

Technical Matters

 

MIT-Koch Institute

77 Massachusetts Avenue, 76-653

Cambridge, MA 02139-4307 USA

Attention: Daniel Anderson

Phone: +1-617- 258-6843

Fax: +1-617-

E-mail:         dgander@mit.edu

   Technical Matters

 

John Maslowski

405 Eagleview Blvd.

Exton, PA 19341

484-713-6032

jmaslowski@fibrocellscience.com

Intellectual Property Matters

 

MIT Technology Licensing Office

One Cambridge Center, Kendall Square

Room NE18-501

Cambridge, MA 02142-1601

Attention: Director

Phone: 617-253-6966

Fax: 617-258-6790

Email: tlo@mit.edu

   Intellectual Property Matters

 

Declan Daly

405 Eagleview Blvd.

Exton, PA 19341

484-713-6020

ddaly@fibrocellscience.com

 

7



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

15. ASSIGNMENT. This Agreement shall be binding upon and inure to the benefit of
the Parties hereto and their respective successors and permitted assigns.
Neither Party may assign this Agreement without the prior written consent of the
other Party, except to a successor to all or substantially all of its business
and assets. Any attempted assignment in violation of this Article 15 is void.

 

16. GOVERNING LAW. The validity and interpretation of this Agreement and the
legal relationship of the Parties to it shall be governed by the laws of the
Commonwealth of Massachusetts and the applicable U.S. Federal law.

 

17. MEDIATION. If a dispute arises between the Parties, either Party may notify
the other of its desire to mediate the dispute and the dispute shall be
mediated.

 

  A. MEDIATOR. The mediation shall be conducted by a single mediator. The Party
requesting mediation shall designate two (2) or more nominees for mediator in
its notice. The other Party may accept one of the nominees or may designate its
own nominees by notice addressed to the American Arbitration Association (AAA)
and copied to the requesting Party. If within, thirty (30) days following the
request for mediation, the Parties have not selected a mutually acceptable
mediator, a mediator shall be appointed by the AAA according to the Commercial
Mediation Rules.

 

  B. NON-BINDING; EXPENSES. The mediator shall attempt to facilitate a
negotiated settlement of the dispute, but shall have no authority to impose any
settlement terms on the Parties. The expenses of the mediation shall be borne
equally by the Parties, but each Party shall be responsible for its own counsel
fees and expenses.

 

  C. FAILED MEDIATION. If the dispute is not resolved by mediation within
forty-five (45) days after commencement of mediation, each Party shall be
entitled to pursue any right or other legal remedy the Party may otherwise have.

 

  D. RIGHT TO SEEK EQUITABLE RELIEF. Notwithstanding the provisions of this
Section, a Party may bring suit in a court of competent jurisdiction for
equitable relief from the other Party’s alleged breach of its confidentiality
obligations without first mediating the issue.

 

18. FORCE MAJEURE. Neither Party shall be liable to the other for failure to
perform any of its respective obligations imposed by this Agreement provided
such failure shall be occasioned by fire, flood, explosion, lightning,
windstorm, earthquake, subsidence of soil, governmental interference, civil
commotion, riot, war, terrorism, strikes, labor disturbance, or any other cause
beyond its reasonable control.

 

8



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

19. EXPORT CONTROLS. Each Party acknowledges that any information or materials
provided by the other under this Agreement may be subject to U.S. export laws
and regulations, including the International Traffic in Arms Regulations (ITAR,
22 CFR Chapter 1, Subchapter M, Parts 120-130), Export Administration
Regulations (EAR, 15 CFR Chapter VII, Subchapter C, Parts 730-774)), and
Assistance to Foreign Atomic Energy Activities (10 CFR Part 810); each Party
agrees to comply with all such laws.

Because MIT is an institution of higher education and has many students,
faculty, staff, and visitors who are foreign persons, MIT intends to conduct the
Research as fundamental research under the export regulations, such that the
results generated by MIT qualify as “public domain” under ITAR Parts
120.10(a)(5) and 120.11or “publicly available under EAR Parts 734.3(b)(3) and
734.8(a, b).

Sponsor will not knowingly disclose, and will use commercially reasonable
efforts to prevent disclosure to MIT of any information subject to ITAR controls
or in the Commerce Control List (EAR Part 774 and Supplements) or 10 CFR Part
810 Restricted Data or Sensitive Nuclear Technology. If for purposes of the
Research, Sponsor intends to disclose export-controlled information to MIT,
Sponsor will not disclose such information to MIT unless and until a plan for
transfer, use, dissemination and control of the information has been approved by
MIT’s Export Control Officer. In the event Sponsor inadvertently (i) discloses
export-controlled information or (ii) breaches this Section, any deadlines
contemplated by the Statement of Work will be adjusted based on the time it
takes to address the disclosure.

 

20. COUNTERPARTS. This Agreement and any amendment hereto may be executed in
counterparts and all such counterparts taken together shall be deemed to
constitute one and the same instrument. If this Agreement is executed in
counterparts, no signatory hereto will be bound until all the Parties named
below have duly executed a counterpart of this Agreement.

 

21. ENTIRE AGREEMENT. Unless otherwise specified, this Agreement and its
Attachments embody the entire understanding between MIT and the Sponsor with
respect to the Research, and any prior or contemporaneous representations,
either oral or written, are hereby superseded. No amendments or changes to this
Agreement, including, without limitation, changes in the statement of work,
period of performance or total estimated cost, shall be effective unless made in
writing and signed by authorized representatives of the Parties.

IN WITNESS WHEREOF, the Sponsor and MIT, intending to be legally bound, have
executed this Agreement as of the Effective Date by their respective duly
authorized representatives.

 

9



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

MASSACHUSETTS INSTITUTE OF TECHNOLOGY     SPONSOR By  

/s/ Stephen L. Michaels

    By  

/s/ David Pernock

Name   Stephen L. Michaels     Name   David Pernock Title   Associate Director,
Office of Sponsored Programs Science     Title:   CEO & Chairman, Fibrocell Date
  May 10, 2012     Date   May 3, 2012

 

10



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

ATTACHMENT A

MIT STATEMENT OF WORK

PI: Professor Daniel Anderson

Title of Proposal: Combinatorial Development of Plastics for growth and

maintenance of human primary skin cell subpopulations

The Anderson Laboratory will work to investigate both the spatially defined
culture system and media requirements for maintaining cell subpopulations as
defined by viable cell surface biomarkers such as: SSEA3, CD105, CD34 and CD146.
FACS—purified primary skin cell subpopulations expressing these biomarkers will
be cultured under the different spatially defined culture system and the cell
surface biomarker expression will be analyzed by both FACS analysis and immunocy
to chemistry. Depending on progress, combinatorial evaluation of soluble media
will also be investigated.

 

11



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

ATTACHMENT B

INSTRUCTIONS FOR MAKING WIRE TRANSFERSIN USD ONLY TO MIT

 

Name of bank to which funds are to be wired:    [*****]         Bank address:   
[*****]         WIRE PAYMENT ABA Routing Number:    [*****]         SWIFT CODE:
   [*****]         DDA Account Number:    [*****]         ACH ABA ROUTING
Number:    [*****]        

Wire Details:

 

Please include Name of MIT Program,

 

MIT Principal Investigator,

 

MIT account number or MIT invoice number

 

to credit:

  

Sponsor, please provide as much information as possible to identify the
objective of the wire transfer, such as MIT Principal Investigator’s name, MIT
department, MIT account number, project title or descriptor, to facilitate
identification of the incoming wire transfer. If there is limited space, the MIT
Principal Investigator and Research Program (Title) are probably the minimum
information needed to identify the objective for the wire transfer.

Sponsor, please notify wire-transfers@mit.edu or Patricia Crosby in MIT Accounts
Receivable at 1.617.253.2751, pcrosby@mit.edu, that you are making a wire
transfer. Provide your company name, the name of the bank or party wiring the
money, the amount of the wire, the MIT Principal Investigator, Research Program
(Title) and/or account number to which this money should be transferred, and the
date when the wire is expected to be made. Please include a contact at the
Principal Investigator’s MIT department in case of questions and the date when
the wire is expected to be made.

 

12



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

ATTACHMENT C

SPONSOR CONFIDENTIAL INFORMATION

If, in the performance of the Research, the Principal Investigator and members
of the MIT research team designated by him/her require and accept access offered
by the Sponsor to certain information that the Sponsor considers confidential,
the rights and obligations of the Parties with respect to such information are
as follows:

 

1. CONFIDENTIAL INFORMATION. When used in this Agreement, “Confidential
Information” means confidential and proprietary information of any kind which is
disclosed by the Sponsor to MIT that (i) prior to disclosure, is marked with a
legend indicating its confidential status or (ii) is disclosed orally or
visually, if the Sponsor identifies such information as confidential at the time
of disclosure and, within 30 days of such disclosure, delivers to the Principal
Investigator a notice summarizing the confidential information disclosed.
Notwithstanding the foregoing, in no event is information Confidential
Information if it (a) was in MIT’s possession before receipt from the Sponsor;
(b) is or becomes a matter of public knowledge through no fault of MIT; (c) is
received by MIT from a third party having an apparent bona fide right to
disclose the information without a duty of confidentiality to the Sponsor; or
(d) is independently developed by MIT without use of the Confidential
Information.

 

2. LIMITATIONS ON USE. MIT shall use the Confidential Information solely for the
purposes of the Research. Disclosure by the Sponsor of the Confidential
Information does not constitute a grant to MIT of any right or license to the
Confidential Information except as set forth herein or in a duly executed
license agreement.

 

3. CARE OF CONFIDENTIAL INFORMATION. MIT shall exert reasonable efforts to
maintain the Confidential Information in confidence, except that MIT may
disclose or permit disclosure of any of the Confidential Information to its
directors (members of the MIT Corporation), officers, employees, consultants,
advisors, students, subcontractors and agents, who need to know such
Confidential Information in the performance of the Research and who have been
advised of and have agreed to maintain the confidential nature of the
Confidential Information.

MIT shall be deemed to have discharged its obligations hereunder provided MIT
has exercised the foregoing degree of care and provided further that MIT shall
immediately, upon discovery of any disclosure not authorized hereunder, notify
the Sponsor and take reasonable steps to prevent any further unauthorized
disclosure or unauthorized use.

 

13



--------------------------------------------------------------------------------

Portions herein identified by [*****] have been omitted pursuant to a request
for confidential treatment under Rule 24b-2 of the Securities Exchange Act of
1934, as amended. A complete copy of this document has been filed separately
with the Securities and Exchange Commission

 

MIT’s obligations of confidentiality with respect to use and non-disclosure of
Confidential Information provided under this Agreement shall survive for a
period of three (3) years following receipt of the information.

 

4. REQUIRED DISCLOSURES. Nothing in this Agreement shall be construed to prevent
MIT from disclosing Confidential Information as required by law or legal
process, as long as MIT, if permitted by applicable law, promptly notifies the
Sponsor of its obligation to disclose and provides reasonable cooperation to the
Sponsor in any efforts to contest or limit the scope of the disclosure.

 

5. RETURN OR DESTRUCTION OF CONFIDENTIAL INFORMATION. When the Confidential
Information is no longer required for the purposes of this Agreement, MIT shall,
at the direction of the Sponsor, either destroy or return to the Sponsor all
Confidential Information and shall destroy any electronic or digital
manifestations of the Confidential Information, except that MIT may retain one
copy of the Confidential Information solely for the purposes of monitoring its
obligations under this Agreement.

 

14